DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17 and 18 are currently pending.
Claims 17 and 18 have been amended.

Status of Rejections Pending since the Office Action of 2 March 2022
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection has been set forth below in view of Applicant’s amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lyden, U.S. Publication No. 2005/0045224 A1.
Regarding claim 17, Lyden teaches a solar module (Fig.1 and Fig.9, [0075]) comprising:
A support structure (33; Fig.9); and
A plurality of pairs of solar panels (28; see annotated figure below for the pairs) fixedly attached to the support structure (33), each pair of solar panels fixed in a joined together back-to-back orientation, so that a first solar panel (i.e. 27.1 or 27.2, or 27.3 or 27.4; Fig.9) is affixed to said support structure 33 on a first side thereof (right side of the support structure 33), while a second solar panel is affixed to an opposite side of said support structure (their corresponding solar panel to the left side of the support structure 33), with said first and second solar panels forming one of said pairs;
Wherein each said solar panel includes a flat surface for receiving solar radiation, and each solar panel positioned on said first side of said support structure is vertically spaced apart from each immediately adjacent solar panel on said first side of said support structure, and each solar panel positioned on said second side of said support structure is vertically spaced apart from each immediately adjacent solar panel on said second side of said support structure, so that each pair of solar panels is vertically spaced apart other pairs of solar panels.





    PNG
    media_image1.png
    772
    770
    media_image1.png
    Greyscale


Regarding claim 18, Lyden teaches a solar module (Fig.1 and Fig.9, [0075]) comprising:
A support structure (33; Fig.9); and
A plurality of pairs of solar panels (28) fixedly attached to the support structure, each pair of solar panels having two separate solar panels fixed in a back-to-back orientation;
Wherein each said solar panel (27.1-27.4; Fig.9) includes a flat surface for receiving solar radiation, and each pair of solar panels is vertically spaced apart from other pairs of solar panels (see Fig.9); and
Wherein the solar panels are oriented at an angle with respect to said support structure 33, so that a top portion  of each solar panel abuts said support structure, and a lower portion of each solar panel is spaced apart from said support structure (see [0075]).

    PNG
    media_image2.png
    772
    770
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726